 


 
Exhibit 10.2
 
AMENDED AND RESTATED
 
TENGION, INC.
 
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
 
Approved by Board of Directors on April 2, 2012
 
Non-employee directors of Tengion, Inc., a Delaware corporation (the “Company”)
shall be entitled to the compensation set forth below for their service as a
member of the Board of Directors (the “Board”) of the Company. This policy
supersedes all prior agreements and policies concerning compensation of the
Company’s non-employee directors.
 
Cash Compensation
 
Annual Retainer for Board Service
 
Each non-employee director, other than such director who has been designated as
the “chair” of the Board, shall be entitled to an annual cash retainer in the
amount of $35,000 (the “Annual Retainer”). The Company shall pay the Annual
Retainer in quarterly installments based on the Company’s fiscal year.  Each
non-employee director’s Annual Retainer shall start on the date of the Annual
Meeting of Stockholders (“Annual Meeting”) at which the non-employee director is
elected to the Board. In each case the Annual Retainer shall be paid on a pro
rata basis to account for the actual date of the Annual Meeting or to account
for any non-employee director who is elected to the Board on a date other than
that of the Annual Meeting.  Upon any non-employee director’s termination of
membership on the Board, no further Annual Retainer payments shall be due.
 
Annual Retainer for Chair of the Board Service
 
A non-employee director who serves as the Chair of the Board shall be entitled
to an annual cash retainer in the amount of $55,000 (the “Chair of the Board
Retainer”) in lieu of the Annual Retainer. The Company shall pay the Chair of
the Board Retainer in quarterly installments based on the Company’s fiscal
year.  The “chair’s” Chair of the Board Retainer shall start on the date of the
Annual Meeting at which such non-employee director becomes Chair of the Board.
In each case the Chair of the Board Retainer shall be paid on a pro rata basis
to account for the actual date of the Annual Meeting at which such director
became Chair of the Board or to account for any non-employee director who is
elected to Chair the Board on a date other than that of the Annual
Meeting.  Upon a non-employee director’s termination of service as Chair of the
Board, such non-employee director shall be entitled to receive an Annual
Retainer (or pro rata portion thereof) as a member of the Board.
 
Board Committee Chair and Member Retainers
 
Compensation for service by a non-employee director on a committee of the Board
shall be as set forth in the table below and shall be paid at the same time in
the same fashion as the Annual Retainer. In the event that a non-employee
director’s committee assignment changes, his or her compensation shall be
adjusted accordingly on a pro rata basis.
 

       
 
Position
  
Annual Cash Retainer
Audit Committee Chair
  
$
15,000
Compensation Committee Chair
  
$
10,000
Governance and Nominating Committee Chair
  
$
6,000
Technology Committee Chair
 
$
10,000
Audit Committee Member
  
$
7,500
Compensation Committee Member
  
$
5,000
Governance and Nominating Committee Member
  
$
3,000
Technology Committee Member
 
$
5,000

 
Equity Compensation
 
Initial Equity Award for Directors
 
Each non-employee director shall automatically receive on the date such director
becomes a member of the Board an option to purchase 30,000 shares of the
Company’s common stock (an “Initial Award”).  The Initial Award shall have an
exercise price equal to the fair market value of the Company’s common stock on
the date of grant.  The Initial Award shall vest on each quarter anniversary of
the option grant date over a two-year period such that 100% of the shares of
common stock covered by the Initial Award shall be fully vested on the two-year
anniversary, subject to the non-employee director’s continued service to the
Company through the vesting dates. An employee director who ceases to be an
employee, but who remains a director, will not receive an Initial Award.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Annual Equity Award for Continuing Board Members
 
Each continuing non-employee director shall automatically receive a grant of an
option to purchase 20,000 shares of the Company’s common stock (an “Annual
Award”), with such option to have an exercise price equal to the fair market
value of the Company’s common stock on the date of grant. The Annual Award for
continuing Board members shall vest on each quarter anniversary of the option
grant date over a one-year period, subject to the non-employee director’s
continued service to the Company through the vesting date.
 
“Fair market value” of the Company’s common stock shall be determined in
accordance with the Company’s stockholder approved equity compensation plan in
effect at the time of grant.
 
Provisions Applicable to All Non-Employee Director Equity Compensation Grants
 
All grants shall be subject to the terms and conditions of the Company’s
stockholder approved equity compensation plan in effect at the time of grant and
the terms of the option agreement issued thereunder.
 
Upon a non-employee director’s termination of membership on the Board, all
vested options shall remain exercisable for three months (or such longer period
as the Board may determine in its discretion on or after the date of grant of
such option, to the extent consistent with Section 409A of the Internal Revenue
Code). In the event that a non-employee director leaves the Board before the end
of a quarter, any unvested options shall be vested through the quarter
anniversary of the date of grant of such option following the date of
termination of service. All unvested options shall be cancelled as of the last
date of service on the Board.
 
Expense Reimbursement
 
All directors shall be entitled to reimbursement from the Company for their
reasonable travel, lodging and meal expenses incident to meetings of the Board
or committees thereof or in connection with other Board related business,
provided such expenses are consistent with the Company’s travel and
entertainment policy. The Company shall make reimbursement to director within a
reasonable amount of time following submission by the director of reasonable
written substantiation for the expenses.


 


 

--------------------------------------------------------------------------------

 